   Case 1:08-cr-00110-JRH-BKE Document 229 Filed 04/24/20 Page 1 of 2

                                                                                        hled
                                                                               u.s oisiRicr couRi
                     IN       THE UNITED    STATES DISTRICT COURT
                                                                                   AUGUSTA 0!V.
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION
                                                                              20flPR2i4 AH If: 57
                                                                           CLERK
                                                                                  so
UNITED STATES OF AMERICA


        V.                                                  OR 108-110
                                                 *


                                                 *
ANTONIO MARCELLUS             JOHNSON




                                          ORDER




        On March 18, 2019, Defendant Antonio Marcellus Johnson filed

a motion to reduce his sentence pursuant to Section 404 of the

First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194.                               Upon

review of the parties' filings, the record of the case, and the

relevant law, the Court denied the motion to reduce on April 1,

2019.        (Doc. 213.)        The Court also denied Defendant's motion for

reconsideration on May 17, 2019. (Doc. 215.)                          More particularly,

the Court explained that Defendant's advisory guideline range is

based        upon   his       firearm     convictions,       not    his     crack       cocaine

convictions.         Accoridngly, the            First      Step   Act    afforded       him    no

relief.


        At    present.        Defendant    has   filed      another      motion    to    reduce

sentence       pursuant        to   the    First     Step    Act.     (Doc.    221.)           The

Government has moved to dismiss Defendant's motion.                           (Doc. 222.)

        Section 404(c) of the First Step Act provides:                             "No court

shall    entertain        a    motion     made   under   this      section    to       reduce    a
      Case 1:08-cr-00110-JRH-BKE Document 229 Filed 04/24/20 Page 2 of 2



sentence . . . if a previous motion made under this section to

reduce the sentence was, after the date of enactment of this Act,

denied after a complete review of the motion on the merits."                 This

limitation applies here.          Accordingly, the Court may not address

Defendant's     second   First Step Act motion;         his motion      would be

denied in any event.

        Upon   the   foregoing,    the   Government's     motion   to     dismiss

Defendant's motion for sentence reduction (doc. 222) is GRANTED.

The    Clerk is directed    to    TERMINATE   Defendant's   motion   to    reduce


sentence (doc. 221).


        ORDER ENTERED at Augusta, Georgia, this                day of April,

2020.




                                           J.                 CHIEF JUDGE
                                           UNITM STATES DISTRICT COURT
                                                "HERN   DISTRICT OF GEORGIA
